— Action by a domestic servant for damages for personal injuries suffered as a consequence of a fall down a staircase in the house of her employers, the defendants. The plaintiff claimed that defendants maintained a dangerous condition on the tread of one of the steps as a consequence of the manner of joinder of two segments of carpet and the manner of fastening the same on the tread, in which plaintiff’s heel caught while descending the stairs, accompanied by a child of the defendants. Judgment for the plaintiff ■unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.